Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-10), machine (claims 16-20), and manufacture (claims 11-15) which recite steps of receiving per-clinician time data, determining the amount of use of each section in an EMR over a period of time, determining that the total time spent in the EMRs exceeds predetermined threshold amount of time, and automatically redirecting a default starting view based on the determination.  
These steps of receiving clinician total amount of time spent in one or more EMRs, segmenting per-clinician time data, and determining that the total time spent in the EMRs exceeds predetermined threshold amount, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the processor language, receiving, determining, and segmenting in the context of this claim encompasses a mental process of the 
These steps of determining the total amount of time spent in EMRs exceeding a threshold amount of time, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
These steps of redirecting a starting display on a user interface associated with a clinician, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing user productivity in EMRs).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to collect the total time spent in an EMR using active indication may be performed in the mind but for recitation of generic computer components; such as claim 4, reciting particular aspects of how to distinguish inactive time using one or more timers may be performed in the mind but for recitation of generic computer components; such as claims 6, 13, and 18, reciting particular aspects of how to segment per-clinician time, which is a mental process; such as claims 8, 12, and 17, reciting particular aspects of collecting per-clinician time data may be performed in the mind but for recitation of generic computer components and a management of people activities; such as claims 14 and 20, reciting associating an activity in the patient’s EMR with a cost may claim 15, reciting particular aspects of how to associate each patient with a cost based on the total time spent in the EMRs may be performed in the mind but for recitation of generic computer components; such as claim 19, reciting particular aspects of how to identify recommendations to modify the total amount of time spent may be performed in the mind, but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of automatically redirecting a default starting view displayed on a user interface of the user device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 30, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving total time spent in EMR amounts to mere data gathering, recitation of segmenting the per-clinician time data and determining the total amount of time spent in the EMR amounts to selecting a particular data source or type of data to be manipulated, recitation of redirecting a default starting view amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7, 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4, 6, 8, 10, 12-13, 17 additional limitations which add insignificant extra-solution activity to the claims 6, 14-15, 18, 20 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving per-clinician time data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining total amount of time spent in one or more EMRs, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); segmenting the per-clinician time data with one or more activities performed by the clinician, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
claims 2-8, 10, 12-15, 17-20 add additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 3, 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 4, 13, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claim 2, 5-8, 12-15, 17-18, 20 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claim 10, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that similar to Example 37, the present application discusses the status quo (that when any user opens an EMR it goes to a non-usage based starting section), identifies an ambition (the specification as a whole is directed to improving the efficiency of the EMR utilization), and lays out a solution that is different than the status quo that achieves the ambition.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).)
Applicant argues that the additional elements of the claim integrate the claim into a practical application at least because the additional elements recite a specific manner of automatically redirecting a default starting view of an EMR for a specific user, based on that specific user’s usage data, which provides a specific improvement over prior systems.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing time data information in EMRs for which a computer is used as a tool in its ordinary capacity.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  The classic example in this category remains Diamond v. Diehr in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.  Another example is SiRF Technology v. ITC in which a GPS receiver uses software that makes use of a mathematical formula to improve its ability to determine its position in weak signal environments.  
The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626